Grant, J.
(dissenting). Plaintiff was in the employ of the defendant as a helper, or assistant switchman, in its yard at Jackson, Michigan. He received an injury in the hand while engaged in coupling some freight-cars, and brought this suit to recover damages, alleging negligence on the part of the defendant. The negligence claimed is the incompetency of the yard-master, Seward.
In order to maintain the action, it was incumbent upon the plaintiff to prove four facts:
1. The yard-master’s inconipetency.
2. The defendant’s knowledge of it, or that by the exercise of due care it should have known it.
3. Plaintiff’s ignorance of it.
4. That his incompetency was the direct cause of the injury.
At the close of plaintiff’s case, the court directed a verdict for the defendant.
This yard is what is termed a “double-end yard.” The switches converge to a point at either end, so that cars can be pushed in and out from both ends. It was common to work at both ends at the same time when necessary. This was known to the plaintiff, for on direct examination he testified as follows: “With reference to' working both ends of the train at the same time, I had never known it to be done before without notifying each crew at each end;” though on cross-examination he testified: “I never worked that way before. . I never knew them to work -from both ends before this morning. Plaintiff was experienced in railroading, and had been engaged in the yard about a month. The tracks run east and west. The train consisted of 38 cars, and was being made up from both ends. Plaintiff’s crew consisted of the switchman, called a “yard conductor,” who had charge of the crew, his helper, the plaintiff, engineer, *581and fireman. Plaintiff’s crew had been directed by the yard-master to get some freight-cars, and attach them to the east end of the train. Barry, the switchman of plaintiff’s crew, had obtained the cars, and brought them towards the east end of the train. It was the duty of the plaintiff to step between the cars, and arrange the coupling. He signaled to Barry to back up the cars. As they backed up and reached the coupling, there was a movement backward of the cars upon the west end of the train, and the plaintiff’s hand was caught and injured. The yard-master was engaged with the other crew at the west end, and had. himself assisted in coupling the cars.
Plaintiff insists that he was entitled to notice from the yard-master that the cars upon the west end were about to move; that this was negligence; and that it resulted from the yard-master’s incompetency. Plaintiff’s witnesses do not agree as to the manner in which such notice should be given. Mr. Finch, who preceded Seward as yard-master, testified that he sent a man to the other end ■of the yard to tell them to be careful, that they were working at the other end of the train. Another' witness testified that the yard-master generally stands at the head of the train when they put these cars on, and sees that they do not push them in too close together, to protect the train and train-men. A third witness testifies that he should have stood somewhere near the center of the train, so that he could stop the cars in case they were coming together.
Two crews, of four men each, were at work upon this train. It is evident that the yard-master cannot give personal notice to each employé. He acts through the yard conductors, or switchmen. When these have notice, 01- knowledge which is equivalent to notice, of how the work is being done, it is then the duty of these con*582ductors to convey the necessary information to the members of their crews. If they fail to look out for themselves, or the men under their orders, the fault is not chargeable to the yard-master. Previous to the accident Barry had been at the west end of the train, evidently received his orders there from the yard-master, and knew that work was going on at that end in the usual way.. He therefore had ' all the notice that was necessary. When plaintiff gave the signal to Barry to back up, the west end of the train was also backing up to close a gap two or three cars west of where plaintiff stood to make the coupling. Barry waited until he supposed the gap was closed and the cars had stopped. He then communicated plaintiff’s signal to his engineer to back up, which the engineer did. Either the west-end cars had not fully stopped, or else, for some unexplained reason, they immediately “jammed back again,” as the plaintiff expressed it, causing the accident.
The only business in which both these crews were engaged was the making up of this train. It was the custom to make it up from both ends. This work consisted entirely in taking cars from other tracks, and placing them on one track form both ends of the yard. Of necessity, therefore, the cars must move towards each other. This must have been known to the employés in the yard, who had been there long enough to become acquainted with the business. No fault is found with this method. Plaintiff’s witness Finch, the yard-master immediately preceding Seward, testifies that such was the usual method. He says:
“ Often had two engines at work at the same time, but I was always very careful about it. I always sent a man to the other end of the yard to tell them to be careful,' to look out, that they were working on the other end of the train. I have sent Mr. Lee there several times myself, when he was working for me.”
*583As already stated, the sole act of incompetency or of negligence complained of is the failure of Seward to notify plaintiff’s crew that the train was to be made up from both ends. But it .cannot be denied that Barry, the switchman of plaintiff’s crew, knew this, and it must follow that any further notice or caution is unnecessary. The learned circuit judge was therefore correct in instructing the jury that there waB no evidence showing the negligence of Seward.
The court made no ruling upon the question of the incompetency of the yard-master, but, if it had been important to instruct the jury upon this point, he should have instructed them that the evidence failed to make any case. The uneontradicted evidence is that Seward had been' in the employ of the company for about 18 years in and about this yard. He was first messenger boy, then successively office boy, number-taker, car distributor, clerk in train-master’s office, chief clerk for train-master, from which last position he was appointed as yard-master. During this time much of his work was in the yard, and it is beyond controversy that he was familiar with the manner of the work, the location of the tracks, and the movement and the handling of the¡ cars. It is ^too manifest for argument that the simple-work of making up these trains is not difficult nor complicated, and that in knowledge and experience Mr.. Seward was competent to do it. There is no evidence-tending to show that this experience of Mr. Seward was. not sufficient to qualify him for the position of yardmaster. There was, therefore, no evidence upon which to base a charge that the defendant had employed a yard-master whom it knew, or should have known, to be-incompetent. Neither is there any claim on the part of the plaintiff that herbad become incompetent after his appointment.. No act of incompetency is shown. The *584plaintiff’s case in this regard rests solely upon the testimony of four witnesses that Seward had the reputation, among the yard men, of being incompetent. They base this reputation entirely upon the fact that he had had no experience as a switchman. Plaintiff, though he had been employed there daily for a month, had never heard of this reputation. The further significant fact is that none of these witnesses made any complaint or protest against the employment of Mr. Seward. Is it the law that one who has had no experience as a switchman is incompetent to fill the position of yard-master? I can find no authority or reason for such a rule.
Judgment should be affirmed, with costs.
Chahplin, C. J., concurred with Grant, J.